Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed July 14, 2022 has been entered.
Claims 4, 5, 15 and 17 are currently amended.
Claims 4-20 are pending.

Election/Restrictions
Applicants’ election with traverse of SEQ ID NO: 1 in the reply filed on December 16, 2021 is acknowledged.  The traversal is on the ground(s) that SEQ ID Nos 6-12 are truncations of SEQ ID NO: 1 and share similar function, and therefore share a similar structure and a similar function.  In view of Applicants’ remarks, the election of species is withdrawn.
Claims 4-20 are pending and are examined on the merits.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 4-14 are drawn to a DNA construct comprising a heterologous transcribable polynucleotide operably linked to a polynucleotide having at least 95% sequence identity to the nucleic acid sequence of any one of SEQ ID NO: 1 or 6-12 or a functional fragment of any of these sequences, wherein the polynucleotide has promoter activity; and dependent claims 5-6 state that the regulatory element further comprises an enhancer regulatory element.  And claims 15-20 are drawn to a method for expressing a polynucleotide in a plant, wherein the regulatory element comprises a polynucleotide having at least 95% sequence identity to the nucleic acid sequence of any one of SEQ ID NO: 1 or 6-12; or a fragment or variant of any of these sequences, wherein said sequence initiates transcription in a plant cell.  
Claims encompass a multitude of sequences that have at least 95% sequence identity to SEQ ID NO: 1 or 6-12, or that are fragments of SEQ ID NO; 1 or 6-12 that function as a regulatory element that has promoter activity, and claims also encompass a multitude of sequences that are fragments or variants of SEQ ID NO; 1 or 6-12 that function to initiate transcription in a plant cell.  However, the specification only describes SEQ ID NO: 1, and 6-9 that have regulatory activity by functioning to initiate transcription in a plant cell, as shown in Table 7 at page 51, wherein SEQ ID NO: 6-9 are specific fragments of SEQ ID NO: 1 that have been demonstrated to confer promoter activity in a plant cell.  
Yet, it is well known in the art that there is a high degree of uncertainty with regard to whether a nucleotide sequence will function as a promoter sequence that will initiate transcription in a plant cell. In fact, Kim et al teach that an element as small as 20 nucleotides is essential for nos promoter activity (see the abstract, at least).  
The claims encompass a multitude of sequences including fragments and variants, yet only the sequences of SEQ ID NO: 1 and 6-9 have been shown to confer promoter activity.  The claims encompass a multitude of structures to confer the functional activity of promoter activity, yet only SEQ ID NO: 1 and three fragments of this sequence have been shown to have promoter activity.
“A description of a genus of cDNAs may be achieved by means of a recitation of a representative number of cDNAs defined by nucleotide sequence, falling within the scope of the genus or of a recitation of structural features common to members of the genus, which features constitute a substantial portion of the genus.”  In addition, “The name cDNA is not in itself a written description of that DNA; it conveys no distinguishing information concerning its identity.  While the example provides a process for obtaining human insulin-encoding cDNA, there is no further information in the patent pertaining to that cDNA’s relevant structural or physical characteristics; in other words, it thus does not describe human insulin cDNA . . . Accordingly, the specification does not provide a written description of the invention”.  See University of California v. Eli Lilly and Co., 119 F. 3d 1559; 43 USPQ 2d 1398, 1406 (Fed. Cir. 1997).
Therefore, given the lack of written description in the specification with regard to the structural and physical characteristics of the claimed compositions, one skilled in the art would not have been in possession of the genus claimed at the time this application was filed.
Applicants’ arguments filed July 14. 2022 have been fully considered but they are not persuasive.  Applicants argue that the Examiner has the burden of providing evidence of why the disclosure does not describe the invention defined by the claims that would be recognized by a person skilled in the art.  In addition, applicants argue that an example is not required for every claimed embodiment.
The Examiner maintains that Kim et al teach the uncertainty of nucleotide sequences having promoter function, where sequences as small as 20 nucleotides may be essential for functional activity. Kim et al was referenced in the office action and a copy provided.  Kim et al further discuss that specific promoter activity depends on interaction of protein factors with the nucleotide sequence, and that depends on the presence of particular sequence motifs that are present in particular locations relative to one another. However, the present specification does not provide any information with regard to motifs that are required for the claimed activity. The Examiner maintains that one of skill in the art would not be able to determine which nucleotide sequences and sequence fragments are essential for conferring promoter activity.

Conclusion
	No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH F MCELWAIN whose telephone number is (571)272-0802. The examiner can normally be reached M-F 8-5 increased flex.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo Zhou can be reached on 571-272-0724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





EFM

/ELIZABETH F MCELWAIN/Primary Examiner, Art Unit 1662